Exhibit 10.4
EMPLOYMENT AGREEMENT
Between
Rentech, Inc.
and
Tom Samson
THIS AGREEMENT is made effective as of October 5, 2010 between Rentech, Inc.
(the “Company”) and Tom Samson (“Executive”).
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1. Employment. The Company shall employ Executive, and Executive hereby agrees
to accept employment with the Company, upon the terms and conditions set forth
in this Agreement, for the period beginning on October 5, 2010 (the
“Commencement Date”) and ending as provided in Section 4 hereof (the “Employment
Period”).
2. Position and Duties.
(a) During the Employment Period, Executive shall serve as Executive Vice
President and Chief Development Officer of the Company. During the Employment
Period, Executive shall render such administrative, financial and other
executive and managerial services to the Company and its affiliates (the
“Company Group”) as are consistent with Executive’s position and the by-laws of
the Company and as the Chief Executive Officer (“CEO”) may from time to time
reasonably direct. Executive shall also serve for no additional compensation or
remuneration as an officer or director of such subsidiaries of the Company as
may from time to time be designated by the CEO or the Board of Directors of the
Company (the “Board”).
(b) During the Employment Period, Executive shall report to the CEO and shall
devote his best efforts and his full business time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company. Executive shall perform
his duties, responsibilities and functions to the Company hereunder to the best
of his abilities in a diligent, trustworthy, professional and efficient manner
and shall comply with the Company’s policies and procedures in all material
respects. In performing his duties and exercising his authority under this
Agreement, Executive shall support and implement the business and strategic
plans approved from time to time by the Board and shall support and cooperate
with the Company’s efforts to operate in conformity with the business and
strategic plans approved by the Board. During the Employment Period, Executive
shall not serve as an officer or director of, or otherwise perform services for
compensation for, any other entity without the prior written consent of the
Company. Executive may serve as an officer or director of or otherwise
participate in purely educational, welfare, social, religious and civic
organizations so long as such activities do not interfere with Executive’s
regular performance of duties and responsibilities hereunder in any material
respect. Nothing contained herein shall preclude Executive from (i) engaging in
charitable and community activities, (ii) participating in industry and trade
organization activities, and (iii) managing his and his family’s personal
investments and affairs, so long as such activities do not interfere with
Executive’s regular performance of duties and responsibilities hereunder;
provided, that Executive shall not have any ownership interest (of record or
beneficial) in any firm, corporation, partnership, proprietorship or other
business that competes directly with the Company’s Fischer-Tropsch business
except for (x) an investment of not more than 1.0% of the outstanding securities
of a company traded on a public securities exchange or (y) investments made
through public mutual funds.

 

 



--------------------------------------------------------------------------------



 



3. Compensation and Benefits.
(a) Base Salary. The Company shall pay Executive an annual salary (the “Base
Salary”) at the rate of $340,000 in regular installments in accordance with the
Company’s ordinary payroll practices (in effect from time to time), but in any
event no less frequently than monthly. Executive shall be eligible for an annual
review of his Base Salary based on performance as determined by the Board in its
sole discretion.
(b) Bonuses and Incentive Compensation.
(i) Annual Bonus. For each fiscal year ending during the Employment Period,
Executive will be eligible to earn an annual bonus based on achievement of
performance criteria established by the Board as soon as administratively
practicable following the beginning of each such fiscal year (the “Annual
Bonus”). The target amount (the “Target Bonus”) of Executive’s Annual Bonus
shall equal 50% of Executive’s Base Salary (at the annual rate in effect at the
start of the fiscal year), with a maximum Annual Bonus in an amount equal to
100% of Executive’s Base Salary (at the annual rate in effect at the start of
the fiscal year). For the avoidance of doubt, the amount of any Annual Bonus may
be less than the Target Bonus (and may equal zero), as determined in the sole
discretion of the Board or the Board’s Compensation Committee. The Company shall
pay the Annual Bonus for each fiscal year after the end of the Company’s fiscal
year in accordance with procedures established by the Board, but in no event
later than the fifteenth day of the third month following the end of such fiscal
year. To be eligible for an Annual Bonus pursuant to this Section 3(b),
Executive must be an employee of the Company on the last day of the relevant
fiscal year.
(ii) Equity Grant. The Company shall grant to Executive no later than
December 31, 2010 (subject to Executive’s not having been terminated for Cause
or resigned without Good Reason prior to such grant date) 350,000 restricted
stock units (“Restricted Stock Units”). Each Restricted Stock Unit shall entitle
Executive to receive one share of common stock of the Company (“Common Stock”)
(or its equivalent, as determined in the sole discretion of the Board), within
thirty (30) days after the applicable vesting date. Such Restricted Stock Units
will vest over a three-year period such that one-third of the Restricted Stock
Units will vest and be settled within 30 days on each of (i) the one-year
anniversary of the Commencement Date, (ii) the two-year anniversary of the
Commencement Date, and (iii) the three-year anniversary of the Commencement
Date, in each case, subject to Executive’s continued employment with the Company
through the applicable vesting date. Such Restricted Stock Units shall be
referred to as the “Executive LTIP”. The terms and conditions of the Executive
LTIP shall be governed by and subject to the award agreement to be entered into
between Executive and the Company, substantially in the form of Exhibit A (the
“LTIP Award Agreement”). Executive shall be eligible to be granted additional
equity compensation in the future, at such time or times as the Board may
determine; provided, however, that the ultimate decision to grant any such
award(s) to Executive and the amount of any such award(s) to Executive (if
granted) shall be determined by the Board in its sole discretion.
(iii) Commencement Payment. Within 30 days of the Commencement Date, the Company
shall make a one-time payment to Executive of $25,000 (the “Commencement
Payment”).
(c) Expenses. During the Employment Period, the Company shall, subject to
Section 19 below, (i) reimburse Executive for all reasonable business expenses
incurred by him in the course of performing his duties and responsibilities
under this Agreement in accordance with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses
for senior executives and (ii) pay to Executive a monthly automobile allowance
of $1,000, provided that the first twelve months of Executive’s automobile
allowance will be paid in a single lump sum payment of $12,000 with Executive’s
first ordinary payroll check (the “Auto Allowance Prepayment”).

 

2



--------------------------------------------------------------------------------



 



(d) Other Benefits. Executive shall also be entitled to the following benefits
during the Employment Period:
(i) participation in the Company’s retirement plans, health and welfare plans,
disability insurance plans and other benefit plans of the Company as in effect
from time to time, under the terms of such plans and to the same extent and
under the same conditions such participation and coverages are provided
generally to other senior executives of the Company;
(ii) coverage for services rendered to the Company, its subsidiaries and
affiliates while Executive is a director or officer of the Company, or of any of
its subsidiaries or affiliates, under director and officer liability insurance
policy(ies) maintained by the Company from time to time; and
(iii) five weeks of vacation per year, provided, however, that Executive shall
not at any time accrue vacation in excess of seven weeks’ total accrual, and
Executive shall cease accruing vacation upon reaching such seven week accrual
and shall not accrue any further vacation unless and until Executive’s vacation
accrual is reduced below seven weeks.
Nothing contained in this Section 3(d) shall, or shall be construed so as to,
obligate the Company to adopt or maintain any plan, program or policy at any
time.
4. Termination. The Employment Period shall end on the first anniversary of the
Commencement Date; provided, however, that the Employment Period shall be
automatically renewed for successive one-year terms thereafter on the terms and
conditions of this Agreement in effect at the time of such renewal unless either
party provides the other party with written notice that it has elected not to
renew the Employment Period at least 90 days prior to the end of the initial
Employment Period or any subsequent extension thereof. Notwithstanding the
foregoing, (i) the Employment Period shall terminate immediately upon
Executive’s resignation (with or without Good Reason, as defined herein), death
or Disability (as defined herein) and (ii) the Employment Period may be
terminated by the Company at any time prior to such date for Cause (as defined
herein) or without Cause. Except as otherwise provided herein, any termination
of the Employment Period by the Company shall be effective as specified in a
written notice from the Company to Executive, but in no event more than 90 days
from the date of such notice. The termination of the Employment Period shall not
affect the respective rights and obligations of the parties which, pursuant to
the terms of this Agreement, apply following the date of Executive’s termination
of employment with the Company.
5. Severance.
(a) Termination Without Cause or for Good Reason. In the event that Executive
incurs a “separation from service” from the Company (within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and Treasury Regulation Section 1.409A-1(h)) (“Separation from
Service”) (1) by the Company without Cause (as defined herein), or (2) by
Executive for Good Reason (as defined herein), then, subject to Executive’s
execution and non-revocation of a Release substantially in the form attached as
Exhibit B within 30 days after such Separation from Service, Executive shall be
entitled to the benefits set forth below in this Section 5(a). Each payment
under this Section 5(a) shall be treated as a separate payment for purposes of
Section 409A (as defined below).
(i) The Company shall pay Executive an amount equal to one times Executive’s
Base Salary plus one times Executive’s Target Bonus (as in effect on the date of
Executive’s termination). The severance amount described in the previous
sentence shall be paid as follows, subject to Section 19 below: (A) the
continuation of Base Salary shall be paid in substantially equal installments
over a period of one year from Executive’s Separation from Service in accordance
with the payroll practices of the Company in effect from time to time, beginning
on the first payroll date occurring on or after the thirtieth day following
Executive’s Separation from Service (such payroll date, the “First Payroll
Date”) (with amounts otherwise payable prior to the First Payroll Date paid on
the First Payroll Date) and (B) the Target Bonus shall be paid on the date that
executive bonuses are paid generally for the fiscal year in which the date of
termination took place, which shall, in any event, be no earlier than the First
Payroll Date and no later than two and one-half months after the end of such
fiscal year;

 

3



--------------------------------------------------------------------------------



 



(ii) Any outstanding equity awards held by Executive, including the Executive
LTIP, shall be governed by the terms of the applicable award agreements.
(iii) Executive shall be entitled to benefits mandated under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), under
Section 4980B of the Code, or any replacement or successor provision of United
States tax law, subject to Executive’s valid election to receive COBRA benefits,
with the premium paid at the Company’s expense until the first to occur of
(A) eighteen months from the date of termination, (B) the expiration of the
period of time during which Executive is entitled to continuation coverage under
the Company’s group health plan under COBRA, or (C) such date that Executive
becomes eligible for coverage under the group health plan of another employer,
provided, that if any plan pursuant to which such benefits are provided is not,
or ceases prior to the expiration of the period of continuation coverage to be,
exempt from the application of Section 409A under Treasury
Regulation Section 1.409A-1(a)(5), then an amount equal to each remaining
premium payment shall thereafter be paid to Executive as currently taxable
compensation in substantially equal monthly installments over the continuation
coverage period (or the remaining portion thereof).
In addition, if Executive’s employment terminates pursuant to this Section 5(a),
the Company shall pay Executive the amounts described in Section 5(d)(i),
(ii) and (iii) within 30 days of the date of termination (or such earlier date
as may be mandated by applicable law) and shall pay or provide the other
benefits described in Section 5(d) in accordance therewith.
(b) Termination for Cause or Voluntary Resignation. In the event that
Executive’s employment with the Company is terminated (i) by the Board for Cause
or (ii) by Executive’s resignation from the Company for any reason other than
Good Reason or Disability (as defined herein), subject to applicable law, the
parties agree to the following:
(i) Any outstanding equity awards held by Executive, including the Executive
LTIP, shall be governed by the terms of the applicable award agreements.
(ii) The Company shall pay Executive the amounts described in Section 5(d)(i),
(ii) and (iii) within 30 days of the date of termination (or such earlier date
as may be mandated by applicable law) and shall pay or provide the other
benefits described in Section 5(d) in accordance therewith.
(iii) If Executive’s employment is terminated prior to the six month anniversary
of the Commencement Date, then Executive shall reimburse the Company for (A) the
Commencement Payment and (B) for a portion of the Auto Allowance Prepayment
equal to the difference between (1) the Auto Allowance Prepayment less (2) the
product of (x) $1,000 and (y) the number of full months elapsed from the
Commencement Date to the date Executive’s employment is terminated.
For purposes of this Agreement, Executive’s voluntary resignation or retirement
shall be considered Executive’s resignation from the Company without Good
Reason.

 

4



--------------------------------------------------------------------------------



 



(c) Death or Disability. In the event that Executive’s employment with the
Company is terminated as a result of Executive’s death or Disability, the
parties agree to the following:
(i) Any outstanding equity awards held by Executive, including the Executive
LTIP, shall be governed by the terms of the applicable award agreements.
(ii) The Company shall pay Executive the amounts described in Section 5(d)(i),
(ii) and (iii) within 30 days of the date of termination (or such earlier date
as may be mandated by applicable law) and shall pay or provide the other
benefits described in Section 5(d) in accordance therewith.
(d) Payments Upon Termination of Employment. In the case of any termination of
Executive’s employment with the Company, Executive or his estate or legal
representative shall be entitled to receive, to the extent permitted by
applicable law, from the Company (i) Executive’s Base Salary through the date of
termination to the extent not previously paid, (ii) to the extent not previously
paid, the amount of any Annual Bonus earned by Executive during any fiscal year
of the Company ended prior to the date on which Executive’s employment with the
Company terminates, as determined by the Board or the Board’s Compensation
Committee and communicated to Executive prior to Executive’s termination of
employment, (iii) any vacation pay, expense reimbursements and other cash
entitlements accrued by Executive, in accordance with Company policy for senior
executives, as of the date of termination to the extent not previously paid, and
(iv) all vested benefits accrued by Executive under all benefit plans and
qualified and nonqualified retirement, pension, 401(k) and similar plans and
arrangements of the Company, in such manner and at such times as are provided
under the terms of such plans and arrangements. Any equity awards held by
Executive, including the Executive LTIP, that are outstanding at the time of
termination shall be governed by the terms of the plans or arrangements under
which such awards were created or maintained.
(e) Termination Without Cause, Non-Renewal or for Good Reason In Connection With
a Change in Control. In the event that Executive incurs a Separation from
Service during the period beginning three months before and ending two-years
immediately following a Change in Control (as defined herein) of the Company
(1) by the Company without Cause, (2) as a result of the Company electing not to
renew the Agreement in accordance with Section 4 above on terms and conditions
substantially similar to those contained herein, if, at the time of such
non-renewal, (A) Executive is willing and able to continue providing services on
terms and conditions substantially similar to those contained in this Agreement
and (B) the Company has not, since the date of such Change in Control, already
renewed this Agreement in accordance with Section 4 above, or (3) by Executive
for Good Reason, in any case, then, subject to Executive’s execution and
non-revocation of a Release substantially in the form attached as Exhibit B
within 30 days after such Separation from Service, Executive shall be entitled
to the benefits set forth below in this Section 5(e).
(i) The Company shall pay Executive the payments set forth in Section 5(a)(i) in
accordance with the terms and conditions set forth in Section 5(a); provided,
however, that in determining the amount of payment due under Section 5(a)(i),
Executive’s actual Annual Bonus for the year preceding the Change in Control
shall be used, if higher than his Target Bonus; and provided, further, that,
subject to Section 19 below, payments pursuant to Sections 5(a)(i) shall be made
in a lump sum (A) if the Separation from Service occurs during the three-month
period preceding the Change in Control, on the 95th day following such
Separation from Service (to the extent not previously paid in accordance with
Section 5(a)(i)), and (B) if the Separation from Service occurs during the
two-year period following the Change in Control, no later than 10 business days
after Executive’s Separation from Service.
(ii) Any outstanding equity awards held by Executive, including the Executive
LTIP, shall be governed by the terms of the applicable award agreements.
In addition, if Executive’s employment terminates pursuant to this Section 5(e),
the Company shall pay Executive the amounts described in Section 5(d)(i),
(ii) and (iii) within 30 days of the date of termination (or such earlier date
as may be mandated by applicable law) and shall pay or provide the other
benefits described in Section 5(d) in accordance therewith.

 

5



--------------------------------------------------------------------------------



 



(f) Non-Renewal. In the event that Executive incurs a Separation from Service as
a result of the Company electing not to renew the Agreement in accordance with
Section 4 above on terms and conditions substantially similar to those contained
herein and, (A) at the time of such non-renewal, Executive is willing and able
to continue providing services on terms and conditions substantially similar to
those contained in this Agreement and (B) Section 5(e) does not apply to such
non-renewal, then, subject to Executive’s execution and non-revocation of a
Release substantially in the form attached as Exhibit B within 30 days after
such Separation from Service, Executive shall be entitled to the benefits set
forth below in this Section 5(f).
(i) The Company shall pay Executive an amount equal to twelve months of
Executive’s Base Salary (as in effect on the date of Executive’s termination),
which amount shall, subject to Section 19 below, be paid in substantially equal
installments over a period of twelve months from Executive’s Separation from
Service in accordance with the payroll practices of the Company in effect from
time to time, beginning on the First Payroll Date (with amounts otherwise
payable prior to the First Payroll Date paid on the First Payroll Date). Each
payment under this Section 5(f) shall be treated as a separate payment for
purposes of Section 409A. In addition, upon a non-renewal described in this
Section 5(f), if Executive has not already been awarded an Annual Bonus in
respect of the fiscal year immediately preceding such non-renewal, the Company
may, in its sole discretion, award some portion of an Annual Bonus to Executive
in respect of such fiscal year based on Executive’s service and the attainment
of applicable performance objectives during such fiscal year.
(ii) Any outstanding equity awards held by Executive, including the Executive
LTIP, shall be governed by the terms of the applicable award agreements.
In addition, if Executive’s employment terminates pursuant to this Section 5(f),
the Company shall pay Executive the amounts described in Section 5(d)(i),
(ii) and (iii) within 30 days of the date of termination (or such earlier date
as may be mandated by applicable law) and shall pay or provide the other
benefits described in Section 5(d) in accordance therewith.
(g) Excess Parachute Payments.
(i) In the event any payment granted to Executive pursuant to the terms of this
Agreement or otherwise (a “Payment”) is determined to be subject to any excise
tax (“Excise Tax”) imposed by Section 4999 of the Code (or any successor to such
Section), the Company shall pay to Executive, no later than the time any Excise
Tax is payable with respect to such Payment (through withholding or otherwise),
an additional amount (a “Gross-Up Payment”) which, after the imposition of all
income, employment, excise and other taxes, penalties and interest thereon, is
equal to the sum of (A) the Excise Tax on such Payment plus (B) any penalty and
interest assessments associated with such Excise Tax.
(ii) The determinations to be made with respect to this Section 5(g) shall be
made by a certified public accounting firm designated by the Company and
reasonably acceptable to Executive and Executive may rely on such determination
in making payments to the Internal Revenue Service.
(iii) Notwithstanding anything herein to the contrary, any Gross-Up Payment or
any payment of any income or other taxes to be paid by the Company under this
Section 5(g) shall be made by the Company no later than the end of Executive’s
taxable year next following Executive’s taxable year in which Executive remits
the related taxes. Any costs and expenses incurred by the Company on behalf of
Executive under this Section 5(g) due to any tax contest, audit or litigation
shall be paid by the Company as incurred and, in any event, no later than the
end of Executive’s taxable year following Executive’s taxable year in which the
taxes that are the subject of the tax contest, audit or litigation are remitted
to the taxing authority, or where as a result of such tax contest, audit or
litigation no taxes are remitted, the end of Executive’s taxable year following
Executive’s taxable year in which the audit is completed or there is a final and
non-appealable settlement or other resolution of the contest or litigation.

 

6



--------------------------------------------------------------------------------



 



(h) No Other Payments. Except as provided in Sections 5(a), (b), (c), (d), (e),
(f) and (g) above, all of Executive’s rights to salary, bonuses, employee
benefits and other compensation hereunder which would have accrued or become
payable after the termination or expiration of the Employment Period shall cease
upon such termination or expiration, other than those expressly required under
applicable law (such as COBRA).
(i) No Mitigation, No Offset. In the event of Executive’s termination of
employment for whatever reason, Executive shall be under no obligation to seek
other employment, and there shall be no offset against amounts due him under
this Agreement or otherwise on account of any remuneration attributable to any
subsequent employment or claims asserted by the Company or any affiliate,
provided, that this provision shall not apply with respect to any amounts that
Executive owes to the Company or any member of the Company Group on account of
any amount in respect of which Executive is obligated to make repayment to the
Company or any member of the Company Group.
(j) Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
(i) “Cause” shall mean one or more of the following:
(A) the conviction of, or an agreement to a plea of nolo contendere to, a crime
involving moral turpitude or any felony;
(B) Executive’s willful refusal substantially to perform duties as reasonably
directed by the CEO under this or any other agreement;
(C) in carrying out his duties, Executive engages in conduct that constitutes
fraud, willful neglect or willful misconduct which, in either case, would result
in demonstrable material harm to the business, operations, prospects or
reputation of the Company;
(D) a material violation of the requirements of the Sarbanes-Oxley Act of 2002
(“SOX”) or other federal or state securities law, rule or regulation; or
(E) any other material breach of this Agreement.
For purpose of this Agreement, the Company is not entitled to assert that
Executive’s termination is for Cause unless the Company, following a
determination by the CEO, gives Executive written notice describing the facts
which are the basis for such termination and such grounds for termination (if
susceptible to correction) are not corrected by Executive within 30 days of
Executive’s receipt of such notice to the reasonable, good faith satisfaction of
the Board.
(ii) “Change in Control” shall mean the first to occur of any of the following
events:
(A) A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than
the Company, any of its subsidiaries, an employee benefit plan maintained by the
Company or any of its subsidiaries or a “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than 50% of the total combined voting
power of the Company’s securities outstanding immediately after such
acquisition; or

 

7



--------------------------------------------------------------------------------



 



(B) During any twelve-month period, individuals who, at the beginning of such
period, constitute the Board together with any new director(s) (other than a
director designated by a person who shall have entered into an agreement with
the Company to effect a transaction described in Section 5(j)(ii)(A) or
Section 5(j)(ii)(C)) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
twelve-month period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or
(C) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:
(1) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(2) After which no person or group beneficially owns voting securities
representing 35% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 5(j)(ii)(C)(2) as beneficially owning 35% or more of combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or
(D) The Company’s stockholders approve a liquidation or dissolution of the
Company.
(iii) “Disability” shall mean Executive’s being unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.
(iv) “Good Reason” shall mean Executive’s resignation from employment with the
Company prior to the end of the Employment Period as a result of one or more of
the following reasons:
(A) the Company materially reduces the amount of Executive’s then current Base
Salary;
(B) a material diminution in Executive’s authority, duties or responsibilities;

 

8



--------------------------------------------------------------------------------



 



(C) a material breach of this Agreement by the Company; or
(D) a material change to the geographic location at which Executive must provide
services (within the meaning of Section 409A, provided, however, that in no
event shall a relocation of less than 50 miles be deemed material for purposes
of this clause (D)).
For purposes of this Agreement, a termination of employment by Executive shall
not be deemed to be for Good Reason unless (i) Executive gives the Board written
notice describing the event or events which are the basis for such termination
within 90 days after the event or events occur, (ii) such grounds for
termination (if susceptible to correction) are not corrected by the Company
within 30 days of the Company’s receipt of such notice to the reasonable, good
faith satisfaction of Executive, and (iii) Executive terminates his employment
no later than 30 days after Executive provides notice to the Company in
accordance with clause (i) of this paragraph.
6. Insurance; Indemnification and Advancement of Expenses.
(a) Insurance. The Company agrees to maintain director’s and officer’s liability
insurance covering the Executive for services rendered to the Company, its
subsidiaries and affiliates while Executive is a director or officer of the
Company or any of its subsidiaries or affiliates.
(b) Indemnification and Advancement of Expenses. Executive shall be entitled to
the benefits of Articles Thirteen and Fourteen of the Company’s Amended and
Restated Articles of Incorporation and the Company shall not amend such
provisions during the Employment Period without advance written notice to
Executive. The Company shall not during the Employment Period enter into any
supplemental indemnification agreement with its directors or executive officers,
as such, unless Executive is offered an agreement containing terms pertaining to
indemnification and advancement of expenses that are substantially identical to
the most favorable indemnification and advancement of expenses terms provided to
such directors or executive officers (excepting standard “Side A” and similar
arrangements customarily provided solely to non-employee directors), which
agreement may not be amended without advance written notice to Executive.
7. Confidential Information. Executive has entered into, or will enter into
simultaneously with this agreement, a confidentiality and invention assignment
agreement with the Company in the form attached as Exhibit C.
8. Non-Solicitation.
(a) During the Employment Period and for one year thereafter (the “Restricted
Period”), Executive shall not directly or indirectly through another person or
entity (i) induce, solicit, encourage or attempt to induce, solicit or encourage
any employee of the Company to leave the employ of the Company, or in any way
interfere with the relationship between the Company and any employee thereof; or
(ii) use the Company’s confidential or proprietary information to induce,
solicit, encourage or attempt to induce, solicit or encourage any customer,
supplier, licensee, licensor, franchisee or other business relation of the
Company to cease doing business with the Company, or in any way interfere with
the relationship between any such customer, supplier, licensee or business
relation of the Company (including, without limitation, making any negative or
disparaging statements or communications regarding the Company). The Company
covenants that it will not, and it will direct members of senior management of
the Company and the Board not to, make any negative or disparaging statements or
communications regarding Executive.

 

9



--------------------------------------------------------------------------------



 



(b) If, at the time of enforcement of this Section 8, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive acknowledges that the restrictions contained in this
Section 8 are reasonable and that he has reviewed the provisions of this
Agreement with his legal counsel.
(c) Executive acknowledges that in the event of the breach or a threatened
breach by Executive of any of the provisions of this Section 8, the Company
would suffer irreparable harm, and, in addition and supplementary to other
rights and remedies existing in its favor, the Company shall be entitled to
specific performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security). In addition, in
the event of a breach or violation by Executive of Section 8(a), the Restricted
Period shall be automatically extended by the amount of time between the initial
occurrence of the breach or violation and when such breach or violation has been
duly cured.
9. Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under, any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound which has not been waived;
(ii) Executive is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any other person or
entity; and (iii) on the Commencement Date, this Agreement shall be the valid
and binding obligation of Executive, enforceable in accordance with its terms.
Executive represents and agrees that he fully understands his right to discuss
all aspects of this Agreement with his private attorney, and that to the extent,
if any, that he desired, he availed himself of such right. Executive further
represents that he has carefully read and fully understands all of the
provisions of this Agreement, that he is competent to execute this Agreement,
that his agreement to execute this Agreement has not been obtained by any duress
and that he freely and voluntarily enters into it, and that he has read this
document in its entirety and fully understands the meaning, intent and
consequences of this document.
10. Employment At-Will. Subject to the termination and severance obligations
provided for in this Agreement, notably in Sections 4 and 5 hereof, Executive
hereby agrees that the Company may dismiss him and terminate his employment with
the Company, with or without advance notice and without regard to (i) any
general or specific policies (whether written or oral) of the Company relating
to the employment or termination of its employees, or (ii) any statements made
to Executive, whether made orally or contained in any document, pertaining to
Executive’s relationship with the Company, or (iii) the existence or
non-existence of Cause. Inclusion under any benefit plan or compensation
arrangement will not give Executive any right or claim to any benefit hereunder
except to the extent such right has become fixed under the express terms of this
Agreement.
11. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:
Chief Executive Officer
Rentech, Inc.
10877 Wilshire Blvd. Suite 600
Los Angeles, CA 90024

 

10



--------------------------------------------------------------------------------



 



To Executive:
To the address on file in the permanent records of the Company at the time of
the notice.
In the event the Company shall relocate its executive offices, the
then-effective address shall be substituted for that set forth above. All
notices hereunder shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the sender of such
transmission.
12. Severability. In the event any provision or part of this Agreement is found
to be invalid or unenforceable, only that particular provision or part so found,
and not the entire Agreement, will be inoperative.
13. Complete Agreement. This Agreement and those documents expressly referred to
herein (including without limitation the LTIP Award Agreement) embody the
complete agreement and understanding among the parties and supersede and preempt
any prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way,
including the employment agreement dated as of September 24, 2010.
14. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.
15. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.
16. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the beneficiaries, heirs and representatives of Executive and the
successors and assigns of the Company (including without limitation, any
successor due to reincorporation of the Company or formation of a holding
company). The Company shall require any successor (whether direct or indirect,
by purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) to all or a majority of its assets, by
agreement in form and substance satisfactory to Executive, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform this Agreement if no such
succession had taken place. Executive may not assign his rights (except by will
or the laws of descent and distribution or to a trust for the purpose of estate
or tax planning for the benefit of Executive’s spouse and/or children) or
delegate his duties or obligations hereunder. Except as provided by this
Section 16, this Agreement is not assignable by any party and no payment to be
made hereunder shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or other charge.
17. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of California regardless of the law that might be applied
under principles of conflicts of laws.
18. Amendment and Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Company and
Executive, and no course of conduct or course of dealing or failure or delay by
any party hereto in enforcing or exercising any of the provisions of this
Agreement (including, without limitation, the Company’s right to terminate the
Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

 

11



--------------------------------------------------------------------------------



 



19. Internal Revenue Code Section 409A.
(a) General. To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretative guidance issued thereunder, including without
limitation any such regulations or other such guidance that may be issued after
the Commencement Date (“Section 409A”). Notwithstanding any provision of this
Agreement to the contrary, in the event that following the Commencement Date,
the Company determines in good faith that any compensation or benefits payable
under this Agreement may not be either exempt from or compliant with
Section 409A, the Company shall consult with Executive and adopt such amendments
to this Agreement or adopt other policies or procedures (including amendments,
policies and procedures with retroactive effect), or take any other commercially
reasonable actions necessary or appropriate to (i) preserve the intended tax
treatment of the compensation and benefits payable hereunder, to preserve the
economic benefits of such compensation and benefits, and/or to avoid less
favorable accounting or tax consequences for the Company and/or (ii) to exempt
the compensation and benefits payable hereunder from Section 409A or to comply
with the requirements of Section 409A and thereby avoid the application of
penalty taxes thereunder; provided, however, that this Section 19(a) does not,
and shall not be construed so as to, create any obligation on the part of the
Company to adopt any such amendments, policies or procedures or to take any
other such actions or to indemnify the Executive for any failure to do so.
(b) Specified Employee. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
severance payment under Section 5 above, shall be paid to Executive during the
6-month period following his Separation from Service to the extent that the
Company determines that Executive is a “specified employee” at the time of such
Separation from Service (within the meaning of Section 409A) and that that
paying such amounts at the time or times indicated in this Agreement would be a
prohibited distribution under Section 409A(a)(2)(b)(i) of the Code. If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such 6-month period (or such
earlier date upon which such amount can be paid under Section 409A without being
subject to such additional taxes, including as a result of Executive’s death),
the Company shall pay to Executive a lump-sum amount equal to the cumulative
amount that would have otherwise been payable to Executive during such 6-month
period, along with interest at the prime rate (as reported in the Wall Street
Journal or such other source as the Company deems reliable) from the date such
payments were otherwise due to the date of payment. The Company’s determination
as to whether such six-month delay is required by this sub-paragraph shall be
made in good faith by the Company after consultation between the Company and
Executive.
(c) Reimbursements. To the extent that any reimbursements, including without
limitation any reimbursements pursuant to Section 3(c) above or Section 23
below, are determined to constitute taxable compensation to Executive, then such
reimbursements shall be paid to Executive promptly following proper
substantiation in accordance with applicable Company policy, but in no event
after December 31st of the year following the year in which the expense was
incurred (and such reimbursements shall be contingent upon Executive’s timely
submission of proper substantiation). The amount of any such expenses reimbursed
in one year shall not affect the amount eligible for reimbursement in any
subsequent year and Executive’s right to reimbursement of any such expenses
shall not be subject to liquidation or exchange for any other benefit.
20. Insurance. The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered advisable. Executive agrees to cooperate in
any medical or other examination, supply any information and execute and deliver
any applications or other instruments in writing as may be reasonably necessary
to obtain and constitute such insurance.

 

12



--------------------------------------------------------------------------------



 



21. Withholding. Any payments made or benefits provided to Executive under this
Agreement shall be reduced by any applicable withholding taxes or other amounts
required to be withheld by law or contract.
22. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with the Executive’s employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in Los Angeles, California in accordance with the rules of the
American Arbitration Association before one arbitrator of exemplary
qualifications and stature, who is a retired California Superior Court Judge,
who shall be selected jointly by an individual to be designated by the Company
and an individual to be selected by Executive, or if such two individuals cannot
agree on the selection of the arbitrator, who shall be selected by the American
Arbitration Association. The Company will pay the direct costs and expenses of
any such arbitration, including the fees and costs of the arbitrator; provided,
however, that the arbitrator may, at his or her election, award attorneys’ fees
to the prevailing party, if permitted by applicable law.
23. Moving Expenses. The Company agrees that in connection with the commencement
of Executive’s employment hereunder it will reimburse Executive for the
following costs of relocating to the Los Angeles area:
(a) The reasonable, documented, out-of-pocket costs of up to two house hunting
trips for the Executive and his spouse, up to a maximum cost of $3,000 per trip;
(b) Moving expenses including: (i) the reasonable, documented, out-of-pocket
costs to transport the Executive’s household goods from Atlanta, Georgia to the
Los Angeles, California area, up to a maximum cost of $20,000
(ii) transportation (one-way ground and coach air travel, consistent with the
Company’s reimbursement policies) for Executive’s immediate family from Atlanta
to Los Angeles; and (iii) up to two weeks of reasonable, documented,
out-of-pocket costs of temporary living support for Executive’s immediate family
when they move from Atlanta to Los Angeles, up to a maximum cost of $5,000;
(c) The reasonable, documented, out-of-pocket costs of temporary living support
for up to nine (9) months while the Executive’s household is closing in Atlanta
and the Executive is working in Los Angeles, consistent with the Company’s
Transient Employee Per Diem Policy, it being understood that this Section 23(c)
shall terminate upon the occurrence of the Permanent Housing Date;
(d) A miscellaneous relocation expense allowance to cover other reasonable
documented out of pocket expenses incurred as part of the Executive’s relocation
(and incurred no later than thirty (30) days after such relocation), up to
$40,000 (the “Allowance”); and
(e) Commencing with the date of the closing of the Executive’s home purchase or,
in the alternative, the date he first occupies non-transitional rental housing,
in either case, in the Los Angeles, California area (such date, the “Permanent
Housing Date”), a housing allowance (the “Housing Allowance”) of (i) $60,000 per
year for the period of one year after the Permanent Housing Date, (ii) 40,000
per year for the period of the second year after the Permanent Housing Date and
(iii) $20,000 per year for the third year after the Permanent Housing Date, such
allowance to be paid on a periodic basis at the same time, and in addition to
the Base Salary and payable so long as the Employment Period has not been
terminated; provided, however, that in the event of Executive’s termination of
employment with the Company (1) by the Company without Cause, (2) by reason of
the Company electing not to offer to renew the Agreement on terms and conditions
substantially similar to those contained herein, if, at the time of such
non-renewal, Executive is willing and able to continue providing services on
terms and conditions substantially similar to those contained in this Agreement,
or (3) by Executive for Good Reason, the Housing Allowance shall (subject to any
limitations as to timing imposed by Section 19 hereof) continue to be paid in
accordance with this Section 23(e) until the first to occur of (w) one year from
the date of such termination, (x) the third anniversary of the Permanent Housing
Date, (y) the date that Executive accepts substitute employment or (z) the date
such home is sold or, if leased, the lease obligation is terminated; provided,
further, however, that from and after the termination of employment Executive
shall use his reasonable efforts in good faith to satisfy either clause (y) or
(z) so as to mitigate the Company’s obligations under this Section 23(e).

 

13



--------------------------------------------------------------------------------



 



(f) During the period commencing on the Permanent Housing Date, should Executive
and his family move into Executive’s new home in the Los Angeles area prior to
selling his home in Atlanta, the Company will reimburse Executive for up to
$3,000 per month of reasonable, documented, out-of-pocket duplicate housing
expenses (the “Duplicate Housing Allowance”) for up to a maximum of six months,
contingent upon Executive providing documentation of making mortgage or lease
payments on both homes during this period. The Duplicate Housing Allowance shall
be paid on a periodic basis at the same time, and in addition to the Base Salary
and payable so long as the Employment Period has not been terminated; provided,
however, that in the event of Executive’s termination of employment with the
Company (1) by the Company without Cause, (2) by reason of the Company electing
not to offer to renew the Agreement on terms and conditions substantially
similar to those contained herein, if, at the time of such non-renewal,
Executive is willing and able to continue providing services on terms and
conditions substantially similar to those contained in this Agreement, or (3) by
Executive for Good Reason, the Duplicate Housing Allowance shall (subject to any
limitations as to timing imposed by Section 19 hereof) continue to be paid in
accordance with this Section 23(f) until the first to occur of (x) the six month
anniversary of the Permanent Housing Date, (y) the date that Executive accepts
substitute employment or (z) the date Executive ceases making mortgage or lease
payments on either of his homes; provided, further, however, that from and after
the termination of employment Executive shall use his reasonable efforts in good
faith to satisfy either clause (y) or (z) so as to mitigate the Company’s
obligations under this Section 23(f).
24. Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with the Company and its affiliates, upon the
Company’s reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of Executive’s duties and responsibilities to the Company Group during the
Employment Period (including, without limitation, Executive being available to
the Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s reasonable request to give testimony without
requiring service of a subpoena or other legal process, and turning over to the
Company all relevant Company documents which are or may come into Executive’s
possession during the Employment Period); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment. In the
event the Company requires Executive’s cooperation in accordance with this
Section 24, the Company shall reimburse Executive for reasonable out-of-pocket
expenses (including travel, lodging and meals) incurred by Executive in
connection with such cooperation, subject to reasonable documentation. In the
event that the obligations under this Section 24 require more than 20 hours of
the Executive’s time after the termination of the Employment Period, the Company
shall thereafter also pay to Executive compensation at an hourly rate equal to
the result of (a) the Base Salary applicable on the date of the termination of
Executive’s employment, divided by (b) 1,750.

 

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

              COMPANY:   RENTECH, INC.    
 
           
 
  By:   /s/ D. Hunt Ramsbottom
 
Name: D. Hunt Ramsbottom    
 
      Title:   President and CEO    
 
            EXECUTIVE:   /s/ Tom Samson                   Tom Samson    

 

15



--------------------------------------------------------------------------------



 



EXHIBIT A
LTIP AWARD AGREEMENT

 

 



--------------------------------------------------------------------------------



 



RENTECH, INC. TIME VESTING
INDUCEMENT RESTRICTED STOCK UNIT AWARD
PREAMBLE
Pursuant to this Restricted Stock Unit Agreement dated [_____] (including
Appendix A hereto, the “Agreement”), Rentech, Inc. (the “Company”) hereby grants
Tom Samson (the “Executive”), the following award of Restricted Stock Units
(“RSUs”) as a material inducement, within the meaning of Section 711(a) of the
Rules of the American Stock Exchange, for the Executive to accept employment
with the Company pursuant to that certain Employment Agreement, dated as of
[_____], between the Executive and the Company (the “Employment Agreement”). The
grant of RSUs contemplated by this Agreement shall be in satisfaction of the
Company’s obligation to grant RSUs arising under Section 3(b)(ii) of the
Employment Agreement. Subject to the terms and conditions of this Agreement, the
principal features of this award are as follows:
Number of RSUs: 350,000 (the “Grant Amount”)
Grant Date: [_____] (the “Grant Date”)
Vesting Start Date: October 5, 2010 (the “Vesting Start Date”)
Vesting of RSUs: This award will vest and become nonforfeitable as to one-third
of the RSUs subject hereto on each of the first three anniversaries of the
Vesting Start Date, subject to the Executive’s continued employment with the
Company or any Subsidiary through the applicable anniversary, provided, that
(i) if, prior to the third anniversary of the Vesting Start Date, the
Executive’s employment is terminated by the Company or a Subsidiary without
Cause or by the Executive for Good Reason, in either case, during the period
beginning sixty days prior to a Change in Control and ending one year after a
Change in Control, or (ii) prior to the third anniversary of the Vesting Start
Date, while employed by the Company, the Executive dies or experiences a
Disability, then, in any such case, to the extent not previously vested, all
RSUs granted hereunder shall vest in full, as applicable, upon (A) the
Executive’s termination without Cause or for Good Reason within one year after a
Change in Control, (B) the Executive’s death or Disability, or (C) if a Change
in Control occurs within sixty days after the Executive’s termination without
Cause or for Good Reason, upon such Change in Control (any date on which RSUs
vest in accordance herewith, a “Vesting Date”).

 

17



--------------------------------------------------------------------------------



 



The Executive’s signature below indicates the Executive’s agreement with and
understanding that this award is subject to all of the terms and conditions
contained in this Agreement (including Appendix A). THE EXECUTIVE FURTHER
ACKNOWLEDGES THAT THE EXECUTIVE HAS READ AND UNDERSTANDS THIS AGREEMENT,
INCLUDING APPENDIX A HERETO, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF
THIS GRANT OF RSUS.

         
RENTECH, INC.
  EXECUTIVE    
 
       
 
By:
 
 
TOM SAMSON    

 

18



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
1. Grant. The Company hereby grants to the Executive, in accordance with the
Employment Agreement and as a material inducement, within the meaning of Section
711(a) of the Rules of the American Stock Exchange, to accept employment with
the Company, as of the Grant Date, an award of the Grant Amount of RSUs, subject
to the terms and conditions contained in this Agreement. As a further condition
to the Company’s obligations under this Agreement, the Executive’s spouse, if
any, shall execute and deliver to the Company the Consent of Spouse attached
hereto as Exhibit A.
2. Definitions.

  a.   “Agreement” shall have the meaning provided in the Preamble.     b.  
“Board” means the Board of Directors of the Company.     c.   “Cause” shall have
the meaning provided in the Employment Agreement.     d.   “Change in Control”
shall have the meaning provided in the Employment Agreement.     e.   “Code”
means the Internal Revenue Code of 1986, as amended, together with the
regulations and other official guidance promulgated thereunder.     f.  
“Committee” means the committee of the Board authorized to interpret and
administer the Company’s stock incentive plans.     g.   “Company” shall have
the meaning provided in the Preamble.     h.   “Disability” shall have the
meaning provided in the Employment Agreement.     i.   “Executive” shall have
the meaning provided in the Preamble.     j.   “Employment Agreement” shall have
the meaning provided in the Preamble.     k.   “Exchange Act” means the
Securities Exchange Act of 1934, as amended.     l.   “Fair Market Value” means,
as of any given date, the value of a share of Stock determined as follows:

  (i)   If the Stock is listed on any established stock exchange (such as the
New York Stock Exchange, the NASDAQ Global Market and the NASDAQ Global Select
Market) or national market system, its Fair Market Value shall be the closing
sales price for a share of Stock as quoted on such exchange or system for such
date or, if there is no closing sales price for a share of Stock on the date in
question, the closing sales price for a share of Stock on the last preceding
date for which such quotation exists, as reported in The Wall Street Journal or
such other source as the Committee deems reliable;

 

19



--------------------------------------------------------------------------------



 



  (ii)   If the Stock is not listed on an established stock exchange or national
market system, but the Stock is regularly quoted by a recognized securities
dealer, its Fair Market Value shall be the mean of the high bid and low asked
prices for such date or, if there are no high bid and low asked prices for a
share of Stock on such date, the high bid and low asked prices for a share of
Stock on the last preceding date for which such information exists, as reported
in The Wall Street Journal or such other source as the Committee deems reliable;
or     (iii)   If the Stock is neither listed on an established stock exchange
or a national market system nor regularly quoted by a recognized securities
dealer, its Fair Market Value shall be established by the Committee in good
faith.

  m.   “Good Reason” shall have the meaning provided in the Employment
Agreement.

  n.   “Grant Date” shall have the meaning provided in the Preamble.     o.  
“RSUs” shall have the meaning provided in the Preamble.     p.   “Stock” means
the common stock of the Company, par value $0.01 per share, and such other
securities of the Company that may be substituted for Stock pursuant to
Section 11 below.     q.   “Subsidiary” means any “subsidiary corporation” of
the Company as defined in Section 424(f) of the Code and any applicable
regulations promulgated thereunder or any other entity of which a majority of
the outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company.

3. RSUs. Each RSU that vests on an applicable Vesting Date shall represent the
right to receive payment, in accordance with Section 6 below, of one share of
Stock. Unless and until an RSU vests, the Executive will have no right to
payment in respect of any such RSU. Prior to actual payment in respect of any
vested RSU, such RSU will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.
4. Vesting. The RSUs shall vest in accordance with the vesting schedule provided
in the Grant Notice to which this Appendix is attached.
5. Termination of RSUs. If the Executive’s continuous employment with the
Company and its Subsidiaries is terminated without Cause or for Good Reason
prior to both the vesting of all RSUs granted pursuant to this Agreement and the
occurrence of a Change in Control, then all RSUs that have not vested as of the
sixty-first day following such termination (after taking into consideration any
vesting that may occur in connection with the Executive’s death or Disability or
upon a Change in Control occurring within the first sixty days following such
termination), shall automatically be forfeited and canceled without payment of
consideration therefor on the sixty-first day following such termination. If the
Executive’s continuous employment with the Company and its Subsidiaries is
terminated under circumstances other than those described in the immediately
preceding sentence and prior to the vesting of all RSUs granted pursuant to this
Agreement, then all RSUs that have not vested as of such termination (after
taking into consideration any vesting that may occur in connection with the
Executive’s death, Disability or termination of employment) shall automatically
be forfeited and canceled without payment of consideration therefor.

 

20



--------------------------------------------------------------------------------



 



6. Payment after Vesting. Payments in respect of any RSUs that vest in
accordance herewith shall be made to the Executive (or in the event of the
Executive’s death, to his or her estate) in whole shares of Stock. The Company
shall make such payments as soon as practicable after the applicable Vesting
Date, but in any event within thirty (30) days after such Vesting Date,
provided, that notwithstanding the foregoing, if any RSUs vest upon the
consummation of a Change in Control occurring after the Executive’s termination
of employment in accordance with the vesting provisions set forth in the
Preamble, then payments in respect of any such RSUs shall be made no later than
ten (10) days after such Vesting Date.
7. Tax Withholding. The Company shall have the authority and the right to deduct
or withhold, or to require the Executive to remit to the Company, an amount
sufficient to satisfy all applicable federal, state and local taxes (including
the Executive’s employment tax obligations) required by law to be withheld with
respect to any taxable event arising in connection with the RSUs. The Committee
may, in its sole discretion and in satisfaction of the foregoing requirement,
allow the Executive to elect to have the Company withhold shares of Stock
otherwise issuable under this Agreement (or allow the return of shares of Stock)
having a Fair Market Value equal to the sums required to be withheld, provided,
that the number of shares of Stock which may be so withheld with respect to a
taxable event arising in connection with the RSUs shall be limited to the number
of shares which have a Fair Market Value on the date of withholding equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state and local income tax and payroll tax purposes that are
applicable to such supplemental taxable income.
8. Rights as Stockholder. Neither the Executive nor any person claiming under or
through the Executive will have any of the rights or privileges of a stockholder
of the Company in respect of any shares of Stock deliverable hereunder unless
and until certificates representing such shares of Stock will have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to the Executive or any person claiming under or through the
Executive.
9. Non-Transferability. The rights and privileges conferred hereby shall not be
transferred, assigned, pledged or hypothecated by the Executive in any way in
favor of any party other than the Company or a Subsidiary (whether by operation
of law or otherwise) other than to a trust for the purpose of estate or tax
planning for the benefit of Executive’s spouse and/or children, and shall not be
subjected to any lien, obligation or liability of the Executive to any party
other than the Company or a Subsidiary, other than by the laws of descent and
distribution. Upon any attempt by the Executive to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale by the Executive under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby shall immediately become null and void.
Notwithstanding the foregoing, the Company may assign any of its rights under
this Agreement to single or multiple assignees, in which case any such assignee
shall perform this Agreement in the same manner and to the same extent that the
Company would be required to perform this Agreement if no such assignment had
taken place, and this Agreement shall inure to the benefit of the successors and
assigns of the Company.

 

21



--------------------------------------------------------------------------------



 



10. Distribution of Stock. Notwithstanding anything herein to the contrary, the
Company shall not be required to issue or deliver any certificates evidencing
shares of Stock pursuant to this Agreement unless and until the Committee has
determined, with advice of counsel, that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to this Agreement shall be subject to any stop-transfer orders and
other restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate to reference restrictions applicable
to the Stock. In addition to the terms and conditions provided herein, the
Committee may require that the Executive make such reasonable covenants,
agreements, and representations as the Committee, in its discretion, deems
advisable in order to comply with any such laws, regulations, or requirements.
The Committee shall have the right to require the Executive to comply with any
timing or other restrictions with respect to the settlement of any RSUs,
including a window-period limitation, as may be imposed in the discretion of the
Committee. Notwithstanding any other provision of this Agreement, unless
otherwise determined by the Committee or required by any applicable law, rule or
regulation, the Company shall not deliver to the Executive any certificates
evidencing shares of Stock issued upon settlement of any RSUs under this
Agreement and instead such shares of Stock shall be recorded in the books of the
Company (or, as applicable, its transfer agent or stock plan administrator).
11. Adjustments in Capitalization.
a. In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation, spin-off, recapitalization or other distribution
(other than normal cash dividends) of Company assets to stockholders, or any
other change affecting the shares of Stock or the share price of the Stock, the
Committee shall make proportionate adjustments to any or all of the following in
order to reflect such change: (a) the aggregate number and kind of shares that
may be issued under this Agreement; and (b) the terms and conditions of the
RSUs. Any adjustment affecting an Award intended as Qualified Performance-Based
Compensation shall be made consistent with the requirements of Section 162(m) of
the Code.

 

22



--------------------------------------------------------------------------------



 



b. In the event of any transaction or event described in Section 11(a) above or
any unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations or accounting
principles, the Committee, in its sole discretion and on such terms and
conditions as it deems appropriate, either by the terms of this Agreement or by
action taken prior to the occurrence of such transaction or event and either
automatically or upon the Executive’s request, is hereby authorized to take any
one or more of the following actions whenever the Committee determines that such
action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this
Agreement, to facilitate such transactions or events or to give effect to such
changes in laws, regulations or principles:

  i.   To provide for either (A) termination of this Agreement in exchange for
an amount of cash, if any, equal to the amount that would have been attained
upon the vesting and payment of RSUs under this Agreement as of the date of such
termination (and, for the avoidance of doubt, if, as of the date of the
occurrence of the transaction or event described in this Section 11(b), the
Committee determines in good faith that no amount would have been attained upon
the realization of the Executive’s rights, then the RSUs may be terminated by
the Company without payment), or (B) the replacement of such RSUs with other
rights or property selected by the Committee in its sole discretion;

  ii.   To provide that the RSUs be (A) assumed by a successor or survivor
corporation, or a parent or subsidiary thereof, or (B) substituted for by a
similar award covering the stock of a successor or survivor corporation, or a
parent or subsidiary thereof, in either case, with appropriate adjustments as to
the number and kind of shares and prices;

  iii.   To make adjustments in the number and type of shares of Stock (or other
securities or property) subject to the RSUs and/or in the terms and conditions
of the RSUs;

  iv.   To provide that RSUs subject to this Agreement shall be payable or fully
vested with respect to all shares covered thereby, notwithstanding anything to
the contrary in this Agreement; and

  v.   To provide that the RSUs cannot vest or become payable after such event.

12. Authority. The Committee or the Board, as applicable, shall have the power
to interpret this Agreement and to adopt and interpret such rules for its
administration, interpretation and application as are consistent with the terms
hereof (including, but not limited to, the determination of whether or not any
RSUs have vested and become payable). All actions taken and all interpretations
and determinations made by the Committee or the Board in good faith will be
final and binding upon the Executive, the Company and any and all other
interested persons. No member of the Committee or the Board will be personally
liable for any action, determination or interpretation made in good faith with
respect to this Agreement and, to the greatest extent allowable pursuant to
applicable law, each member of the Committee and the Board shall be fully
indemnified and held harmless by the Company from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by such member in
connection with such administration of this Agreement.

 

23



--------------------------------------------------------------------------------



 



13. No Effect on Service Relationship. Nothing in this Agreement shall confer
upon the Executive any right to serve or continue to serve as an employee,
consultant or director of the Company or its affiliates.
14. Severablility. In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement, which shall remain in full force and
effect.
15. Tax Consultation. The Executive understands that he may suffer adverse tax
consequences in connection with the RSUs granted pursuant to this Agreement. The
Executive represents that the Executive has consulted with any tax consultants
that he deems advisable in connection with the RSUs and that the Executive is
not relying on the Company for tax advice.
16. Amendment. Subject to Section 12 above and Section 18 below, this Agreement
may only be amended, modified or terminated by a writing executed by the
Executive and by a duly authorized representative of the Company.
17. Relationship to other Benefits. Neither the RSUs nor payment in respect
thereof shall be taken into account in determining any benefits pursuant to any
pension, retirement, savings, profit sharing, group insurance, welfare or other
benefit plan of the Company or any Subsidiary.
18. Code Section 409A.
a. General. To the extent that the Committee determines that any RSUs may not be
exempt from or compliant with Code Section 409A, the Committee may amend this
Agreement in a manner intended to comply with the requirements of Code
Section 409A or an exemption therefrom (including amendments with retroactive
effect), or take any other actions as it deems necessary or appropriate to
(i) exempt the RSUs from Code Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the RSUs, or (ii) comply with
the requirements of Code Section 409A. To the extent applicable, this Agreement
shall be interpreted in accordance with the provisions of Code Section 409A.
Notwithstanding anything herein to the contrary, the Executive expressly agrees
and acknowledges that in the event that any taxes are imposed under Code Section
409A in respect of any compensation or benefits payable to the Executive, then
(A) the payment of such taxes shall be solely the Executive’s responsibility,
(B) neither the Company nor any of its past or present directors, officers,
employees or agents shall have any liability for any such taxes and (C) the
Executive shall indemnify and hold harmless, to the greatest extent permitted
under law, each of the foregoing from and against any claims or liabilities that
may arise in respect of any such taxes.

 

24



--------------------------------------------------------------------------------



 



b. Potential Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no shares of Stock (or other amounts) shall be paid to the Executive
during the 6-month period following the Executive’s “separation from service”
(within the meaning of Section 409A(a)(2)(A)(i) of the Code, and Treasury
Regulation Section 1.409A-1(h)) (“Separation from Service”) to the extent that
the Company determines that the Executive is a “specified employee” (within the
meaning of Code Section 409A) at the time of such Separation from Service and
that paying such amounts at the time or times indicated in this Agreement would
be a prohibited distribution under Code Section 409A(a)(2)(b)(i). If the payment
of any such amounts is delayed as a result of the previous sentence, then on the
first business day following the end of such 6-month period (or such earlier
date upon which such amount can be paid under Code Section 409A without being
subject to such additional taxes), the Company shall pay to the Executive in a
lump-sum all shares of Stock that would have otherwise been payable to the
Executive during such 6-month period under this Agreement.
19. Governing Law. The laws of the State of California shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
20. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
21. Fractional Shares. No fractional shares of Stock shall be issued under this
Agreement and the Committee shall determine, in its discretion, whether cash
shall be given in lieu of fractional shares or whether such fractional shares
shall be eliminated by rounding up or down as appropriate.
22. Section 16 Limitations. Notwithstanding any other provision of this
Agreement, if the Executive is subject to Section 16 of the Exchange Act, then
this Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 under the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

25



--------------------------------------------------------------------------------



 



EXHIBIT A
CONSENT OF SPOUSE
I, _____, spouse of _____, have read and approve the foregoing Agreement. In
consideration of granting of the right to my spouse to receive Rentech, Inc.
Restricted Stock Units as set forth in the Agreement, I hereby appoint my spouse
as my attorney-in-fact in respect to the exercise of any rights under the
Agreement and agree to be bound by the provisions of the Agreement insofar as I
may have any rights in said Agreement or any shares issued pursuant thereto
under the community property laws or similar laws relating to marital property
in effect in the state of our residence as of the date of the signing of the
foregoing Agreement.
Dated: _______________, ______
Name:                                                                       

 

26



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF RELEASE
This General Release of all Claims (this “Agreement”) is entered into by Tom
Samson (“Executive”) and Rentech, Inc. (the “Company”), effective as of
[______].
In further consideration of the promises and mutual obligations set forth in the
Employment Agreement between Executive and the Company, dated _____, 2010 (the
“Employment Agreement”), Executive and the Company agree as follows:
1. Return of Property. All Company files, access keys, desk keys, ID badges,
computers, electronic devices, telephones and credit cards, and such other
property of the Company as the Company may reasonably request, in Executive’s
possession must be returned no later than the date of Executive’s termination
from the Company.
2. General Release and Waiver of Claims.
(a) Release. In consideration of the payments and benefits provided to Executive
under the Employment Agreement and after consultation with counsel, Executive,
personally and on behalf of each of Executive’s respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Releasors”) hereby irrevocably and unconditionally releases and forever
discharges the Company and its subsidiaries and affiliates and each of their
respective officers, employees, directors, and agents and all persons acting in
concert with them or any of them (“Releasees”) from any and all claims, actions,
causes of action, rights, judgments, obligations, damages, demands, accountings
or liabilities of whatever kind or character (collectively, “Claims”),
including, without limitation, any Claims under any federal, state, local or
foreign law, including without limitation, the Age Discrimination in Employment
Act, as amended, 29 U.S.C. § 621, et seq.; Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.;
Equal Pay Act, as amended, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42
U.S.C. § 1981; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et
seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.;
the False Claims Act, 31 U.S.C. § 3729 et seq.; the Employee Retirement Income
Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and
Retraining Notification Act, as amended, 29 U.S.C. § 2101 et seq. the Fair Labor
Standards Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; the
California Fair Employment and Housing Act, as amended, Cal. Lab. Code § 12940
et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),1199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; California Labor Code §§ 1101, 1102, 69 Ops.
Cal. Atty. Gen. 80 (1986); California Labor Code §§ 1102.5(a), (b); the
California WARN Act, Cal. Lab. Code § 1400 et seq.; the California False Claims
Act, Cal. Gov’t Code § 12650 et seq.; the California Corporate Criminal
Liability Act, Cal. Penal Code § 387; and the California Labor Code, that the
Releasors had, have, may have, or in the future may possess, arising out of
(i) Executive’s employment relationship with and service as an employee, officer
or director of the Company, and the termination of such relationship or service,
and (ii) any event, condition, circumstance or obligation that occurred, existed
or arose on or prior to the date hereof; provided, however, that Executive does
not release, discharge or waive any rights to payments and benefits provided
under the Employment Agreement that are contingent upon the execution by
Executive of this Agreement, any vested benefits, any rights to indemnification,
or any rights as a shareholder of the Company.

 

1



--------------------------------------------------------------------------------



 



THE EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
BEING AWARE OF SAID CODE SECTION, THE EXECUTIVE HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
(b) Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to Executive under the Employment Agreement, the Releasors
hereby unconditionally release and forever discharge the Releasees from any and
all Claims that the Releasors may have as of the date Executive signs this
Agreement arising under the Federal Age Discrimination in Employment Act of
1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). By signing this Agreement, Executive hereby acknowledges
and confirms the following: (i) Executive was, and is hereby, advised by the
Company in connection with his termination to consult with an attorney of his
choice prior to signing this Agreement and to have such attorney explain to
Executive the terms of this Agreement, including, without limitation, the terms
relating to Executive’s release of claims arising under ADEA, and Executive has
in fact consulted with an attorney; (ii) Executive was given a period of not
fewer than 21 days to consider the terms of this Agreement and to consult with
an attorney of his choosing with respect thereto; (iii) Executive knowingly and
voluntarily accepts the terms of this Agreement; (iv) the payments and benefits
provided to Executive in consideration of this release are in addition to any
amounts otherwise owed to Executive; and (v) this Agreement is written in a
manner designed to be understood by Executive and he understands it. Executive
also understands that he has seven days following the date on which he signs
this Agreement within which to revoke the release contained in this paragraph,
by providing the Company a written notice of his revocation of the release and
waiver contained in this paragraph.
(c) No Assignment. Executive represents and warrants that he has not assigned
any of the Claims being released under this Agreement.
3. Proceedings. Executive has not filed, and agrees not to initiate or cause to
be initiated on his behalf, any complaint, charge, claim or proceeding against
the Releasees before any local, state or federal agency, court or other body
relating to any Claims released under this Agreement, including without
limitation, any Claims relating to his employment or the termination of his
employment, (each, individually, a “Proceeding”), and agrees not to participate
voluntarily in any Proceeding. Notwithstanding the foregoing, Executive may
bring to the attention of the United States Equal Employment Opportunity
Commission (the “EEOC”) or the California Department of Fair Employment and
Housing (“DFEH”) claims of discrimination. Executive waives any right he may
have to benefit in any manner from any relief (whether monetary or otherwise)
arising out of any Proceeding.

 

2



--------------------------------------------------------------------------------



 



4. Remedies. In the event Executive initiates or voluntarily participates in any
Proceeding, or if he fails to abide by any of the terms of this Agreement or his
post-termination obligations contained in the Employment Agreement, or if he
revokes the ADEA release contained in Paragraph 2(b) of this Agreement within
the seven-day period provided under Paragraph 2(b), the Company may, in addition
to any other remedies it may have, reclaim any amounts paid to him under the
severance provisions of the Employment Agreement or terminate any benefits or
payments that are subsequently due under the Employment Agreement, without
waiving the release granted herein. The foregoing shall not apply to Executive’s
bringing to the attention of the EEOC or the DFEH any claims of discrimination.
Executive acknowledges and agrees that the remedy at law available to the
Company for breach of any of his post-termination obligations under the
Employment Agreement or his obligations under Paragraphs 2 and 3 of this
Agreement would be inadequate and that damages flowing from such a breach may
not readily be susceptible to being measured in monetary terms. Accordingly,
Executive acknowledges, consents and agrees that, in addition to any other
rights or remedies that the Company may have at law or in equity, the Company
shall be entitled to seek a temporary restraining order or a preliminary or
permanent injunction, or both, without bond or other security, restraining
Executive from breaching his post-termination obligations under the Employment
Agreement or his obligations under Paragraphs 2 and 3 of this Agreement. Such
injunctive relief in any court shall be available to the Company, in lieu of, or
prior to or pending determination in, any arbitration proceeding.
Executive understands that by entering into this Agreement he will be limiting
the availability of certain remedies that he may have against the Company and
limiting also his ability to pursue certain claims against the Company.
5. Severability Clause. In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.
6. Non-admission. Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company.
7. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of California regardless of the law that might be
applied under principles of conflicts of laws.
8. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with Executive’s employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in Los Angeles, California in accordance with the rules of the
American Arbitration Association before one arbitrator of exemplary
qualifications and stature, who shall be a retired California Superior Court
Judge and who shall be selected jointly by an individual to be designated by the
Company and an individual to be selected by Executive or, if such two
individuals cannot agree on the selection of the arbitrator, who shall be
selected by the American Arbitration Association. The Company will pay the
direct costs and expenses of any such arbitration, including the fees and costs
of the arbitrator; provided, however, that the arbitrator may, at his or her
election, award attorneys’ fees to the prevailing party, if permitted by
applicable law.
9. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:
Chief Executive Officer
Rentech, Inc.
10877 Wilshire Blvd. Suite 600
Los Angeles, CA 90024

 

3



--------------------------------------------------------------------------------



 



To Executive:
To the address on file in the permanent records of the Company at the time of
the notice.
All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the sender of such
transmission.
EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY KNOWS,
UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE SAME
AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

              COMPANY:   RENTECH, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
EXECUTIVE:
                          Tom Samson    

 

4



--------------------------------------------------------------------------------



 



EXHIBIT C
CONFIDENTIALITY AND INVENTION ASSIGNMENT AGREEMENT

 

